 Case 1:19-cv-00923-MN Document 73 Filed 09/11/20 Page 1 of 1 PageID #: 4872




Geoffrey G. Grivner                                                      919 North Market Street, Suite 990
302 552 4207                                                             Wilmington, DE 19801-3036
geoffrey.grivner@bipc.com                                                T 302 552 4200
                                                                         F 302 552 4295




                                       September 11, 2020

The Honorable Maryellen Noreika
J. Caleb Boggs Federal Building
844 N. King Street
Unit 19
Room 4324
Wilmington, DE 19801-3555

  Re: Extang Corporation et al. v. Truck Accessories Group, LLC d/b/a/ Leer, Inc.,
       Case No.: 1:19-cv-00923-MN

Dear Judge Noreika:

       Pursuant to the Scheduling Order entered by this Court on August 26, 2019, as amended
on May 26, 2020, this Court is scheduled to hold a Markman hearing regarding Claim Construction
on September 24, 2020 (the “Hearing”). Pursuant to Your August 25, 2020 Oral Order, the Court
has set aside two (2) hours for the Hearing to be split equally between the Parties to present
testimony and/or argument.

        The Parties have conferred and also consulted with chambers regarding whether this
hearing should be held in-person or remotely. Based upon the guidance received, the parties
respectfully request to have the Hearing held virtually. The Parties will confer again internally to
determine logistics for the virtual Hearing and will notify the Court as soon as possible regarding
those plans.

       Should Your Honor have any questions or require anything further, counsel remain
available at the convenience of the Court.

                                                 Respectfully submitted,

                                                 /s/ Geoffrey G. Grivner

                                                 Geoffrey G. Grivner (#4711)
cc: All Counsel of Record
